DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5th 2021 has been entered.

3.	According to paper filed November 5th 2021, claims 1-17 are pending for examination with a December 29th 2017 priority date under 35 USC §111(a).
	By way of the present Amendment, claims 1-2, 4-6, 9-10, 13-14, and 16-17 are amendment. Claims 3, 8, 11-12, and 15 are canceled. No claim is added.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-2, 4-7, 9-10, 13-14, and 16-17 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
	In claim 1, the newly amended feature “the second view is implemented by the web view element” is unclear. It is unclear what the “web view element” is? Said feature is cited as “the displayed web content element” in the present Office action until further clarification provided.
	Further, the “native technology” of claim 1 is also unclear. It is unclear what is considered “native technology”? Said feature is cited as SPA technology in the present Office action until further clarification provided. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 5-6, 9, 13-14, and 16-17 are rejected under 35 U.S.C. §103 as being unpatentable over Agarwal et al. (US 2019/0026215), hereinafter Agarwal, and further in view of Hekkala et al. (US 2014/0184452), hereinafter Hekkala.
Claim 1
“a hybrid app, the hybrid app comprising a web view element and a native element and a page based on a single-
page application and the page comprising a first view and a second view” Hekkala [0107] discloses “a Rich Site Summary (often dubbed ‘Really Simple Syndication’)—RSS reader application, for which settings may be adjusted from a first display area application icon. … The RSS reader application may allow for requesting, from the first display area, release of a specific content from the memory module to the second display area”,

“capturing, in response to a received view switching request, the first view currently displayed in a display area to obtain a first screenshot, wherein the first screenshot contains a whole content of the first view currently displayed in the display area” Agarwal [0020] discloses “the view has changed when a threshold number of pixels is different between the first view and the current view, ... display a first video content on a first area of the screen, receive a command to capture an image of the first video content” and Agarwal [0021] discloses “[w]hen it has been determined (110) that the view has changed, the application testing tool can record (112) a screenshot of the current view”; 

“while displaying, over a whole display area, the first screenshot in a top layer, switching from the first view to the second view in a bottom layer to implement content switching from the first view to the second view, wherein the switching from the first view to the second view is implemented by the web view element” Agarwal [0020] discloses “the view has changed when a threshold number of pixels is different between the first view and the current view, ... display a first video content on a first area of the screen, receive a command to capture an image of the first video content” and Agarwal [0021] discloses “[w]hen it has been determined (110) that the view has changed, the application testing tool can record (112) a screenshot of the current view”; the “view’s number of pixels” is cited as “the web view element” as claimed;

“switching from displaying the first screenshot to displaying the second view over the whole display area in response to the switching from the first view to the second view being completed, wherein switching from the displaying the first screenshot to displaying the second view is implemented by the native element” Agarwal [0043] discloses “[i]f the interaction were to apply a tap to the ‘news’ button in navigation bar object … the result may be the screen shown in FIG. 7C. … The screen shown in FIG. 7C is a new screen, as such the tap in the navigation bar object 404 resulted in a forward navigation”. 

Agarwal and Hekkala disclose analogous art. However, Agarwal does not spell out the “a single-page application” as recited above. It is disclosed in Hekkala. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Hekkala into Agarwal to enhance its application screenshot management functions.

Claim 5
“triggering a previous-view request based on a received switch-back operation for the native element” Hekkala [0103] discloses “[a]n input interface event….may switch between put-to-back screenshots from the history.”

Claims 6 & 9
Claims 6 and 9 are each rejected for the similar rationale given for claim 1.

Claim 13
“wherein the capturing, in response to a received view switching request, the first view currently displayed in the display area to obtain the first screenshot is implemented by the native element using a native technology” Hekkala [0107] discloses “a Rich Site Summary (often dubbed ‘Really Simple Syndication’)—RSS reader application, for which settings may be adjusted from a first display area application icon. … The RSS reader application may allow for requesting, from the first display area, release of a specific content from the memory module to the second display area”.

Claim 14
“wherein different native application programming interfaces are used to implement the capturing, in
response to a received view switching request, the first view to obtain the first screenshot and implement the switching from displaying the first screenshot to displaying the second view” Agarwal [0020] discloses “the view has changed when a threshold number of pixels is different between the first view and the current view” and Agarwal [0021] discloses “[w]hen it has been determined (110) that the view has changed, the application testing tool can record (112) a screenshot of the current view”.

Claims 16-17
Claims 16-17 are rejected for the rationale given for claims 13-14 respectively.

9.	Claims 2, 4, 7, and 10 are rejected under 35 U.S.C. §103 as being unpatentable over Agarwal et al. (US 2019/0026215), hereinafter Agarwal, in view of Hekkala et al. (US 2014/0184452), hereinafter Hekkala, and further in view of Horiguchi (US 10,904,608), hereinafter Horiguchi.
Claim 2
“capturing a currently displayed second view based on a received previous-view request to obtain a second screenshot; displaying the second screenshot; switching from display of the second screenshot to display of the first screenshot; switching from the second view to the first view; and removing or hiding the first screenshot to display the first view; wherein the switching from display of the second screenshot to display of the first screenshot and the switching from the second view to the first view are performed separately” Horiguchi abstract discloses “a screenshot of the first area of the screen” and a “screenshot in a second area of the screen”, which inherently discloses “a first screenshot” and “a second screenshot” as claimed; and
Horiguchi Figure 3C illustrates a screenshot in the center of the display screen, which is a screenshot display area, there is only one screenshot displayed; when there is only one display area for screenshot, “removing a first screenshot” or “removing a second screenshot” is inherently disclosed.
Agarwal, Hekkala, and Horiguchi disclose analogous art. However, Agarwal does not spell out the “second screenshot” as recited above. It is disclosed in Horiguchi. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Horiguchi into Agarwal to enhance its application screenshot management functions.

Claim 4
“wherein the capturing the first view currently displayed in the display area is performed by the native element invoking a native application programming interface (API)” Horiguchi col.16 lines 53-62 discloses “the CPU 201 causes the SNS processor 240 to operate, to issue a command to generate a screenshot to the screenshot generator 240 via the API”.

Claim 7
Claim 7 is rejected for the similar rationale given for claim 2.

Claim 10
“wherein the first screenshot is configured to cover and overlay the first view for displaying the first screenshot” Horiguchi Figure 3A displays video content in full screen, that is, the first view as claimed, and Horiguchi Figure 3C illustrates a screenshot in the center of the display screen, which “covers and overlays the first view” as claimed.

Response to Arguments
10.	Applicant's arguments filed November 5th 2021 have been fully considered but they are not persuasive.
	Applicant argues that the cited Horiguchi reference does not disclose the newly amended features of claim 1. Accordingly, a newly cited prior reference, Agarwal et al., is applied in the present Office action.
Further, with respect to the Hekkala reference, applicant argues that “Hekkala does not disclose the switching of the first and second views in a single-page of hybrid app using the web view element. Further, Hekkala does not teach or suggest the above recited view switching step in claim 1”. Said argument is not persuasive because the switching step is disclosed in the newly cited reference, Agarwal et al., which is applied in the present Office action.
Besides, the differences of view switching function between the Hekkala disclosure and the present invention are not clearly recited in the pending claims. Particularly, the claimed elements, such as “web view element” and “native technology” are indefinite. See rejections under 35 USC §112(b).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175